                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


DUANE EAVES,

                         Petitioner,

v.                                          Case No. 2:16-cv-03547
                                            Case No. 2:05-cr-00076
                                            Case No. 2:05-cr-00164
                                            Case No. 2:05-cr-00165

UNITED STATES OF AMERICA,

                         Respondent.


                    MEMORANDUM OPINION AND ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On September 17, 2018, Judge

Tinsley submitted his Proposed Findings of Fact and Recommendation (“PF&R”),

recommending the court deny Movant’s Letter-Form Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 [ECF No. 64 in Case Nos. 2:16-cv-03547 and

2:05-cr-00076; ECF No. 31 in Case Nos. 2:05-cr-00164 and 2:05-cr-00165] and his

Supplemental Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §

2255 [ECF No. 71 in Case Nos. 2:16-cv-03547 and 2:05-cr-00076; ECF No. 37 in Case

Nos. 2:05-cr-00164 and 2:05-cr-00165] and dismiss the civil action from the docket.

No objections to Judge Tinsley’s PF&R have been filed.
      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court DENIES Movant’s Letter-Form Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C. § 2255 [ECF No. 64 in Case Nos. 2:16-cv-

03547 and 2:05-cr-00076; ECF No. 31 in Case Nos. 2:05-cr-00164 and 2:05-cr-00165]

and his Supplemental Motion to Vacate, Set Aside, or Correct Sentence under 28

U.S.C. § 2255 [ECF No. 71 in Case Nos. 2:16-cv-03547 and 2:05-cr-00076; ECF No. 37

in Case Nos. 2:05-cr-00164 and 2:05-cr-00165] and REMOVES this matter from the

docket.

      The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record, any unrepresented party, and the United States

Magistrate Judge.

                                      ENTER:       October 11, 2018




                                        2
